Citation Nr: 1228473	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-07 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In a September 2011 decision, the Board denied the heart claim and decided several other claims advanced by the Veteran.  

The Veteran appealed the denial of his heart and other claims to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order, the Court granted a Joint Motion for Partial Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  According to the Order, the issue of service connection for a heart disorder was remanded for action consistent with the terms of the JMR.  The appeal as to the Veteran's other issues was dismissed.  (His claims of entitlement to an initial rating in excess of 10 percent for right ankle strain and reopened claims for service connection for bilateral knee disorders and bilateral hearing loss had been remanded by the Board in September 2011 and were not before the Court.)  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim on appeal at this time would be premature.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

According to the parties in the JMR, the Board in its September 2011 decision had not fully considered and addressed the Veteran's testimony that he was first told he had an AV block during service while being treated for shortness of breath at the Womack Army Medical Center at Fort Bragg.  The JMR essentially contends that the Veteran's claim cannot be denied by concluding that the absence of service treatment records outweighs the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (describing when lay evidence can be competent and sufficient to establish or support a later diagnosis).  

In his Board hearing testimony, the Veteran contended that he was first told he had a partial AV blockage at the Womack Army Medical Center in about 1993 while stationed at Fort Bragg.  He said that he was tested in service because of difficulty breathing after running during physical training.  He said that he was always "gasping real hard" and thought he had asthma and still today was out of breath a lot.  The Veteran also testified that although he played high school football he never had any heart or breathing problems until active duty.  (See transcript at pp. 26, 30-31.)  

The Veteran's service treatment records, including any from the Womack Army Medical Center at Fort Bragg, have been lost for many years and have not been available to assist in adjudicating this claim.  

The report of a VA general examination in August 1996, two years after the Veteran's discharge from service, does not reflect any cardiac complaints or abnormal clinical findings.  The examiner stated that the cardiovascular system showed no significant abnormalities.  However, at the time of this examination, the Veteran was not seeking service connection for any heart disorder but for ankle, knee, and shoulder conditions.  

Private treatment records show that the Veteran underwent testing in February 2006 after complaining of chest pain, shortness of breath, and pain on exertion.  It was noted his father had heart attack problems.  An electrocardiogram (EKG) at that time showed first degree atrioventricular (AV) block.  On a stress echocardiogram performed in March 2007, the Veteran had an abnormal blood pressure response, but his exercise capacity was good, the estimated ejection fraction was 60 percent, and there was no arrhythmia.  EKGs in February 2006, June 2008, and March 2009 showed normal sinus rhythm with first degree AV block.  A July 2010 EKG showed borderline AV conduction delay unchanged since March 2007.  

The examiner at the time of the Veteran's Persian Gulf Registry examination in December 2007 stated that the Veteran had been diagnosed with first degree AV block in the mid-1990s after being found on routine EKG.  

The June 2008 VA Gulf War protocol examiner diagnosed first degree AV block, but noted that otherwise the heart was normal.  It was also noted that the Veteran had not been diagnosed as hypertensive or given antihypertensive medications.  The examiner commented that first degree AV block is a not uncommon disorder that can be due to a number of conditions, including genetics.  Noting that the Veteran's heart block was first noted in 2006, the examiner stated that it was uncertain when first degree AV block occurred in the Veteran.  This examiner, a VA staff physician, did not have the benefit of the Veteran's testimony as his Board hearing was not held until almost three years later.  Thus, no adequate VA medical opinion, which takes into account the Veteran's assertions, has yet been provided in this appeal.  

Therefore, on remand the Veteran should be scheduled for an examination to determine whether his first degree AV block is related to his period of active service.  As part of that examination, the examiner should be requested to comment on whether someone with first degree AV block would typically manifest symptoms or clinical findings during the first 10 or 12 years after diagnosis.  

On remand, the RO/AMC also should obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's claim for service connection for a heart disorder which have not been associated with the claims file.  The Board notes that there are no VA clinical records dated after July 2010.  Therefore, any additional VA medical records should be obtained, especially any concerned with the Veteran's AV block.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and ask him to specify all private and VA medical care providers who currently treat him for his claimed heart disorder.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Omaha VAMC, for the period from July 2010 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC shall then arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the extent, nature, and etiology of his claimed heart disorder, to include first degree AV block.  The claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his or her report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's medical history and assertions shall also be included.  For purposes of this examination, the examiner is to assume that the Veteran's testimony and assertions as to being told in service that he had a first degree AV block are accurate.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail.  

After review of the claims file and examination of the Veteran, the examiner shall render opinions, consistent with sound medical principles, as to:

(a)  Does the Veteran have a current disability manifested by a first degrees AV block?  

(b)  After considering the pertinent lay and medical evidence, did the Veteran have a disability manifested by a first degrees AV block in service?  

(c)  Assuming the Veteran had a first degree AV block while in service, what symptoms and clinical findings of such typically would typically be present during the first 10 or 12 years after diagnosis.  

(d)  Is it is at least as likely as not (a 50 percent or more probability) that any diagnosed first degree AV block was incurred in or aggravated by the Veteran's period of active service.  As noted above, the examiner shall acknowledge and discuss the Veteran's assertions as to the history of his AV block and assume such assertions are true.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for a heart disorder.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


